DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 10/27/2022.  As directed by the amendment: claims 1, 3, 7, 13, 14, 34 and 36 have been amended, claims 11 and 12 have been cancelled and new claims 38 and 39 have been added. Thus, claims 1, 3, 4, 6-10, 13-15, 18 and 32-39 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
It is also to be noted that the claimed invention of the current application at hand is “An intravascular cell therapy device”, and only the claimed structure of the inventive device, i.e. The intravascular cell therapy device, bears patentable weight; other devices and their structure will only be considered to the extent that they further define the claimed structure of the intravascular cell therapy device, however will not hold patentable weight. Thus, the balloon catheter and elongated delivery catheter, and structure related to these devices, as set forth in claims 13-15, do not hold patentable weight, and will only be considered to the extent that they further define the final structure of the intravascular cell therapy device.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Looi et al. (US PG Pub. 2008/0138378), hereinafter Looi.
Regarding claim 38, Looi discloses an intravascular cell therapy device (10), for example illustrated in Figure 13G, comprising a scaffold (12) that is radially adjustable between a contracted orientation and an expanded orientation ([0060], Lines 2-3 & [0080], Lines 1-2), the scaffold (12), in which the scaffold comprises a plurality of sidewall panels (32) arranged around a longitudinal axis of the scaffold, each sidewall panel consisting essentially of a porous matrix, lacking an underlying supporting scaffold structure, formed and being configured for being seeded with cells and retaining the cells after implantation in a vascular environment ([0025], Lines 1-8; [0035]; [0064], Lines 1-2 & [0065], Lines 1-5 – to clarify, it is stated that the scaffold 12, which includes the sidewall panels 32, is porous; thus, each sidewall panel consists essentially of a porous matrix/scaffold and lacks any additional underlying supporting structure); adjustable couplings (37b) between the sidewall panels (32) configured for adjustment of the scaffold (12) between the expanded orientation and the contracted orientation, illustrated in Figures 12A-12C ([0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 10, 13-15, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Looi in view of La Francesca et al. (US Pub. 2017/0151049), hereinafter La Francesca, and Reed et al. (US Patent No. 6,197,013), hereinafter Reed. 
Regarding claims 1 and 6, Looi discloses an intravascular cell therapy device (10), for example illustrated in Figure 13G, comprising a scaffold (12) that is radially adjustable between a contracted orientation and an expanded orientation ([0060], Lines 2-3 & [0080], Lines 1-2), the scaffold (12) comprises a plurality of sidewall panels (32) arranged around a longitudinal axis of the scaffold, and adjustable couplings (37b) between the sidewall panels (32) configured for adjustment of/to bias the scaffold (12) between the expanded orientation and the contracted orientation, illustrated in Figures 12A-12C ([0076]), in which each sidewall panel includes a porous matrix configured for being seeded with cells, retaining the cells after implantation in a vascular environment, and loading live proangiogenic cells into the porous matrix, in which the porous matrix is suitable for releasing proangiogenic factors secreted by the live proangiogenic cells into the surrounding vascular environment, wherein the device is biodegradable ([0021], Lines 1-3; [0025], Lines 1-8; [0026]; [0027]; [0032]; [0034]; [0035]; [0064], Lines 1-2 & [0065], Lines 1-5 – to clarify, it is stated in paragraph [0021] that the device/expandable body “comprises a device such as provided by Reed et al.”; Reed, in Column 11, Lines 48-51, discloses a device comprising/made from dissolvable polymers, listing examples of biodegradable polymers used to form the device. Thus, since the device/expandable body of Looi comprises a device such as provided by Reed, and Reed teaches a biodegradable device; the device of Looi is considered to be made of the biodegradable polymers mentioned by Reed, and would therefore be biodegradable); but does not specifically disclose the porous matrix is formed by electrospinning, wherein the pores have an average pore size of 30 to 100 microns, and degrading in a vascular environment.
	However, La Francesca teaches intravascular cell therapy device (10), illustrated in Figure 1A, in the same field of endeavor, comprising a sidewall panel (20) with a degradable porous matrix (18) which is formed by electrospinning and is seeded with cells, wherein the pores of the porous matrix have an average pore size of 30 to 100 microns; the pore size is selected in order to promote cellularization and prevent or reduce an immune or other unwanted host response ([0063]; [0081]; [0092], Last 3 Lines; [0093], Lines 1-2; [0108], Lines 1-4, 8-11 & [0129]).
In view of the teachings of La Francesca, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the degradable porous matrix, of the sidewall panel of the intravascular cell therapy device of Looi, to be formed by electrospinning a degradable porous matrix, such that the porous matrix retains cells after implantation, and degrades, in the vascular environment, wherein the pores have an average pore size of 30 to 100 microns, in order to promote cellularization and prevent or reduce an immune or other unwanted host response, as taught by La Francesca.
Regarding claims 3, 4 and 10, Looi in view of La Francesca and Reed disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12), in the expanded orientation, comprises/has a conical distal part (CDP) around the longitudinal axis of the scaffold and a cylindrical proximal part (PP) around the longitudinal axis of the scaffold, illustrated in Figures 12C, 13G and modified figure 13G, below (Looi: [0060], Line 7 & [0076], Lines 24-27 – to clarify, in the expanded orientation, support arms 37 move to extend sidewall panels 32 radially outward; thus, the radially extended sidewall panels at the distal end of the scaffold CDP form a conical shape, thereby creating a conical distal part); and in which each sidewall panel (32) comprises a distal triangular part (DTP) and a proximal rectangular part (PRP), illustrated in Figure 13C and modified figure 13C, below (Looi: [0078], Lines 3-5).

    PNG
    media_image1.png
    416
    1059
    media_image1.png
    Greyscale

Regarding claim 9, Looi in view of La Francesca and Reed disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the sidewall panels (32) have a generally triangular shape, illustrated in Figure 13A (Looi: [0078], Lines 3-5); and though it is not specifically disclosed that the scaffold (12) has a conical shape, Looi does state that the scaffold (12) “can comprise any shaped structure” and that it can be non-symmetrical (Looi: [0060], Lines 9-12). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the scaffold, of the intravascular cell therapy device of Looi in view of La Francesca and Reed, including it having a conical shape, since Looi discloses that the scaffold can comprise any shape; and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results (see MPEP 2144.04).
Regarding claims 13-15, Looi in view of La Francesca and Reed disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches an elongated delivery catheter (56) for delivery of the scaffold (12), illustrated in Figure 12A; and though all the limitations set forth for the delivery catheter are not specifically taught by Looi, as mentioned above, only the claimed structure of the final inventive device, i.e. the intravascular cell therapy device, holds patentable weight, and all other structure is considered to the extent that it further defines the final structure of the intravascular cell therapy device.  Thus, inasmuch as only the final structure of the inventive device/intravascular cell therapy device bears patentable weight, Looi in view of La Francesca and Reed disclose all the structural limitations set forth for the final structure of the intravascular cell therapy device, which would be capable of being, i.e. has the physical structural ability to be, delivered/implanted by said elongated delivery catheter, and therefore Looi in view of La Francesca and Reed anticipate the claims.
Regarding claims 32 and 33, Looi in view of La Francesca and Reed disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12) is configured to have a piercing distal tip (PDT), and in the expanded orientation the longitudinal axis extends through the piercing distal tip, illustrated in Figure 13G and modified figure 13G, above.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Looi in view of La Francesca and Reed as applied to claim 1 above, and further in view of Rapoport et al. (US PG Pub. 2009/0227026), hereinafter Rapoport.
Regarding claim 18, Looi in view of La Francesca and Reed disclose the intravascular cell therapy device according to claim 1, wherein Looi further teaches the porous matrix is coated with a cell seeding enhancement protein (Looi: [0064], Last 6 Lines), but does not teach the protein is specifically fibronectin.
	However, Rapoport teaches that fibronectin is a well-known cell seeding enhancement protein used with porous electrospun matrices ([0171] & [0215], Lines 5-6).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate cell seeding enhancement protein to coat the porous matrix, of the intravascular cell therapy device of Looi in view of La Francesca and Reed, including fibronectin, since this is a well-known cell seeding enhancement protein in the art, as taught by Rapoport; and been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (see MPEP 2144.07).

Allowable Subject Matter
Claims 34-37 are allowed.
Claims 7 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive regarding certain claims.  Specifically, Applicant argues the rejection of claim 1 as being unpatentable over the prior art of Looi in view of La Francesca stating “the features recited in claim 1 are not taught by any single reference nor the combination of references” and further states the combination is improper due to the differences in scope.  Examiner respectfully disagrees with Applicant’s assertion. The prior art of Looi teaches all the structural limitations set forth in claim 1, including the device being biodegradable (see the rejection section above for detailed explanation), except for the limitation of the porous matrix being formed by electrospinning, wherein the pores have an average pore size of 30 to 100 microns; however, the secondary reference of La Francesca was used to teach this deficiency.  La Francesca, which is in the same field of endeavor since it teaches an implantable device which is seeded with cells for tissue regeneration, teaches an intravascular cell therapy device (10), illustrated in Figure 1A, comprising a sidewall panel (20) with a degradable porous matrix (18) which is formed by electrospinning and is seeded with cells, wherein the pores of the porous matrix have an average pore size of 30 to 100 microns; the pore size is selected in order to promote cellularization and prevent or reduce an immune or other unwanted host response (La Francesca: [0063]; [0081]; [0092], Last 3 Lines; [0093], Lines 1-2; [0108], Lines 1-4, 8-11 & [0129]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the degradable porous matrix, of the sidewall panel of the intravascular cell therapy device of Looi, to be formed by electrospinning a degradable porous matrix, such that the porous matrix retains cells after implantation, and degrades, in the vascular environment, wherein the pores have an average pore size of 30 to 100 microns, in order to promote cellularization and prevent or reduce an immune or other unwanted host response.  Therefore, rejection of claim 1 is deemed to be proper and stands.  Applicant also goes on to argue the rejection of claims 3 and 4, however the arguments are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, in response to Applicant’s amendments, the “conical distal part” is now interpreted as being another portion of the scaffold than what was presented in the previous Office Action (see the rejection section above for detailed explanation); thus, the rejection of claims 3 and 4 are considered to be proper.
Applicant’s arguments filed 10/27/2022 with respect to claims 7 and 34 have been fully considered and are persuasive. Therefore, the rejections of claims 7 and 34 have been withdrawn; and as detailed above, claim 34 is indicated as being allowed, and claim 7 is indicated as being objected to as being dependent upon a rejected base claim.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774